Allowance notice
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The instant application filed 11/14/2018 is a division of 15/074,448, filed 03/18/2016, now U.S. Patent 10,160,999 claims foreign priority to 102015205435.7, filed 03/25/2015.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/074, 448, filed on 4/21/16.

Claim status
5.	In the claim listing of 4/8/21 claims 1-20 are pending in this application. Claim 1 is amended. New claims 18-20 are added.


Withdrawn Rejections and Response to the Remarks
6.	All pending rejections on the record have been withdrawn in view reaching an agreement that the amended claim 1 is novel over the arts of the record including Mansuripur et al (US 2004/0001371). The arguments regarding the pending rejections have been fully considered (Remarks, pgs. 1-24). They are moot in view of withdrawn rejections in view of reaching an agreement that the amended claim 1 is novel.

EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in an electronic interview with the applicant’s representative Mr. Wood on 7/27/21.
	Please replace the claim listing of 4/8/21 with the following.
Claim 1. (Currently amended)	A sequencing device, comprising:

[AltContent: rect]a microfluidic sequencing channel configured to fluidically connect a first microfluidic gap with a second microfluidic gap;
a memory including program instructions; and

a processor operably connected to the memory, wherein

the microfluidic sequencing channel is formed as a cavity in a region of the first microfluidic gap and is formed as a pore in a region of the second microfluidic gap,

the cavity is configured to accommodate a lysis fluid in addition to the only one cell of the

plurality of cells,

the cavity has a cross section between five hundred nanometers and three hundred

micrometers,

the pore has a 

cavity, 

the pore is configured to sequence cellular DNA in the pore, and

the processor is configured to execute the program instructions to

feed the sample solution into the first microfluidic gap in order to introduce the only one cell into the cavity,
lyse the only one cell into its cellular constituents in order to release cellular DNA of the cell, and
sequence the cellular DNA in the pore.

Claims 2-3. (Canceled)
Claim 4. (Currently amended)	The sequencing device according to claim 1 [[3]] wherein the cavity has a cross section between one micrometer and thirty micrometers.
Claim 5. (Original)	The sequencing device according to claim 1, wherein at least one of the first microfluidic gap and the second microfluidic gap has a gap width between two micrometers and two millimeters.

Claim 7. (Original)	The sequencing device according to claim 1, wherein an electrophoresis path  is provided in the pore.
Claim 8. (Previously presented)	The sequencing device according to claim 1, further comprising at least one further microfluidic sequencing channel.
Claim 9. (Previously presented) The sequencing device according to claim 8, wherein the at least one further microfluidic sequencing channel includes a multiplicity of sequencing channels arranged to form a matrix.
Claim 10. (Previously presented) The sequencing device according to claim 9, wherein the matrix has a density between 1 x 103 and 25 x 106 microfluidic sequencing channels per square centimeter.

Claim 11. (Currently amended)       The sequencing device according to claim 1, wherein 



[[a]] the memory includes further 

[[a]] the processor is further configured to execute the program instructions to




and
fill the first microfluidic gap and the second microfluidic gap with a sequencing buffer

Claim 12. (Currently amended)	The sequencing device according to claim 1 [[11]], wherein the processor is configured to execute the program instructions to feed the sample solution into the first microfluidic gap by feeding an aqueous solution containing cells into the first microfluidic gap.


Claim 13. (Currently amended)	The sequencing device according to claim 1 [[11]], wherein the processor is configured to execute the program instructions to feed the sample solution into the first microfluidic gap by carrying out one or more of a centrifugation, a sedimentation, and a vacuum treatment to introduce the cell into the cavity.
Claim 14. (Currently amended)	The sequencing device according to claim 1 [[11]], wherein the processor is configured to execute the program instructions to lyse the only one cell by carrying out at least one of the group consisting of a chemical lysis, an enzymatic lysis, an electrical lysis, an ultrasonic lysis, and a thermal lysis to release the cellular DNA.

Claim 15. (Currently amended)	The sequencing device according to claim 1 [[11]], wherein the processor is configured to execute the program instructions to lyse the only one cell by introducing an organic phase into the first microfluidic gap by a laminar flow.


Claim 16. (Currently amended)	The sequencing device according to claim 11, wherein the processor is further configured to execute the further program instructions to rinse the first microfluidic gap to remove undesired cellular constituents of the only one cell from the cavity and/or the first microfluidic gap by introducing a rinse liquid into the first microfluidic gap by a    laminar flow.

Claim 17. (Currently amended)	The sequencing device according to claim 1 [[11]], 
wherein the processor is configured to execute the program instructions to sequence the cellular DNA in the pore by applying an electric voltage between a first substrate defining at least a portion of bounding the first microfluidic gap and a second substrate defining at least a portion of bounding the second microfluidic gap to sequence the cellular DNA in the pore.

Claim 18. (Previously presented)	The sequencing device according to claim 11, wherein the processor is further configured to execute the program instructions such that the rinsing of the first microfluidic gap diffuses the undesired cellular constituents of the only one cell from the cavity into the first microfluidic gap.
Claim 19. (Previously presented)	The sequencing device according to claim 1, wherein: the microfluidic sequencing channel opens directly to the first microfluidic gap with no constriction between the cavity and the second microfluidic gap; 
the microfluidic sequencing channel opens directly to the second microfluidic gap with 
the pore opens directly to the cavity with no constriction between the pore and the cavity.
Claim 20. (Previously presented)	The sequencing device according to claim 1, wherein the second microfluidic gap is defined by a continuous substrate opposite the pore.

Examiner’s comment
8.	Claims 1 and 4-20 have been renumbered as claims 1-18. The dependent claims are grouped together based on their dependencies.

Conclusion
9.	Claims 1 and 4-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634